Citation Nr: 0327764	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  02-13 821	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel





INTRODUCTION

The veteran's military service status, as verified by the 
service department, is as follows:  beleaguered from December 
17, 1941, to May 5, 1942; missing from May 6, 1942, to May 
24, 1942; no casualty status from May 25, 1942, to August 14, 
1945, status under Missing Persons Act terminated on August 
14, 1945; regular Phillipine Army service from August 15, 
1945, to March 28, 1946.  


REMAND

On the August 2002 VA Form 9, Appeal to the Board of 
Veterans' Appeals, the appellant indicated that she wanted a 
hearing and, on an attached form, she checked a box 
requesting a hearing with the Manila RO Decision Review 
Officer.  There is no evidence in the claims file that the 
appellant was afforded such a hearing before the appeal was 
sent to the Board.

Therefore, to ensure the appellant's due process rights, the 
case is remanded to the RO for the following action:

Schedule the appellant for a hearing with 
a Decision Review Officer.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




